            Case 2:20-cv-05857-MMB Document 44 Filed 01/12/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   KEITH FETSURKA, TIMOTHY SIECK,                                     CIVIL ACTION
   and FIREARMS POLICY COALITION,
   INC.                                                               NO. 20-5857

                          v.

   DANIELLE OUTLAW, Philadelphia Police
   Commissioner, CITY OF PHILADELPHIA,
   PENNSYLVANIA, and COLONEL
   ROBERT EVANCHICK, Commissioner of
   Pennsylvania State Police

                                                           ORDER

          AND NOW this `1th day of January, 2021, the Motion for Extension of Time to File

Response/Reply to Defendants’ Motion to Dismiss (ECF 41) is hereby DENIED as MOOT.

                                                            BY THIS COURT:

                                                            s/ Michael M. Baylson

                                                            MICHAEL M. BAYLSON
                                                            United States District Court Judge
O:\CIVIL 20\20-5857 Fetsurka v Outlaw\20cv5857 Order Moot Ext of Time 01122021.docx
